                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:18-cv-00057-FDW

JAMES W. LOMICK,                          )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
KEN BEAVER, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s proposed Amended Complaint [Doc.

42], which the Court construes as a motion to amend complaint.

       Plaintiff filed his original Complaint on April 2, 2018. [Doc. 1]. Plaintiff has opened and

closed his case several times and filed or sought to file multiple amended complaints. Defendants

Beaver and Bynum have filed an Answer. [Docs. 32]. Once a defendant has filed a responsive

pleading, a plaintiff must move the Court for leave to amend his complaint, which should be freely

given when justice so requires. FED. R. CIV. P. 15(a)(2). Plaintiff’s proposed Amended Complaint

drops three Defendants he had previously named, Christy Bynum, Jeffrey Krantz, and Breanna

Jackson, and adds another Defendant, Maranda Mims, identified as a Captain at Alexander

Correctional Institution. [Doc. 42 at 3].

       The Court will grant Plaintiff’s motion to amend his Complaint. The Plaintiff is cautioned,

however, that no further amendments or further addition of defendants will be allowed absent

extraordinary circumstances.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s motion to amend complaint [Doc. 42] is GRANTED.
(2) The Clerk is respectfully instructed to file Plaintiff’s Proposed Amended Complaint

   [Doc. 42] as Plaintiff’s Third Amended Complaint and to correct the docket to reflect

   the current Defendants in this matter.

(3) This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive

   service of process for current and former employees of the North Carolina Department

   of Public Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The

   Clerk of Court shall commence the procedure for waiver of service as set forth in Local

   Rule 4.3 for Defendants Maranda Mims, Dave Mitchell, and George Sodom, who are

   a current or former employee of NCDPS.

IT IS SO ORDERED.
                                      Signed: May 31, 2019




                                        2
